Citation Nr: 0217755	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  97-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

1.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 
1974 to August 1983.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada. 

The veteran and his wife testified at a hearing before the 
undersigned Member of the Board in July 1999.  A 
transcript of that hearing is associated with the claims 
file.

When the veteran's case was before the Board in February 
2000, it was remanded to the RO for additional 
development.  It was returned to the Board in November 
2002 for further appellate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's right knee disability is manifested by 
limitation of flexion which does not more nearly 
approximate limitation to 30 degrees than limitation 45 
degrees.

3.  The veteran's left knee disability is manifested by 
limitation of flexion which does not more nearly 
approximate limitation to 30 degrees than limitation 45 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for disability of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5259, 5260, 5261, 5262 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for disability of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5259, 5260, 5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(2002) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining 
to the history of the service-connected disabilities.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that further development of 
the medical evidence is in order.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disabilities at issue, except as noted below.  In this 
regard the Board notes that where entitlement to 
compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the record reveals that service connection has 
been in effect for right and left knee disabilities since 
May 1984.  The veteran submitted the instant claim of 
entitlement to increase in May 1997.

A VA examination was conducted in August 1997.  The 
veteran reported having been hospitalized during service 
due to an injury to his right knee.  Surgery was 
subsequently performed and the veteran noted residual 
chronic pain and swelling in the right knee.  The examiner 
noted that approximately six months after the surgery on 
his right knee, the veteran had open joint surgery on the 
left knee, with a medial meniscectomy being performed.  
The veteran complained of chronic pain and swelling in the 
left knee.  On physical examination, the veteran had a 15-
centimeter longitudinal scar over the medial left knee and 
a 17-centimeter scar over the lateral aspect of the right 
knee.  There was tenderness to palpation over the lateral 
right patella and over the medial aspects of the left 
patella.  There was grating crepitation subpatellar over 
each knee and crepitation over each patellofemoral joint.  
Each knee was stable without subluxation or lateral or 
medial instability.  Flexion of the left knee was reduced 
to 100 degrees and flexion of the right knee was reduced 
to 120 degrees, with bilateral full extension to zero 
degrees.  The mid-patellar circumference of each knee was 
48 centimeters.  The diagnoses were bilateral 
chondromalacia patella with residual pain and swelling of 
each knee, bilateral patellofemoral syndrome with chronic 
pain and recurrent swelling, post medial meniscectomy of 
the left knee with chronic pain and reduced range of 
motion, and post patella release of the right knee.

An August 1997 outpatient treatment note indicates a 
diagnostic impression of degenerative joint disease of the 
knees.  The provider noted that the veteran was, by 
history, a knee replacement candidate.  

An MRI of the veteran's right knee was ordered by his 
private physician and conducted  in November 1998.  The 
examiner noted that the veteran had an amount of 
degenerative change that was surprising in a 41-year-old.  
It was noted that the medial meniscus was almost entirely 
absent consistent with severe destruction of the medial 
meniscus.  It was also noted that the lateral meniscus 
along its medial edge was irregular centrally, consistent 
with a tear of the lateral meniscus.  The impression was 
degenerative changes at the femoral tibial joint space 
both medially and laterally with osteophytosis, 
destruction of the medial meniscus, tear of the lateral 
meniscus and strain of the anterior cruciate ligament 
without full thickness tear.

The veteran submitted to a VA examination in June 1999.  
The examiner noted the veteran's history with respect to 
his knee disabilities, to include treatment during active 
service.  The veteran complained of bilateral, constant 
knee pain.  Examination of the right knee revealed a 15-
centimeter surgical incision over the lateral aspect of 
the right knee.  The knee was generally tender to 
palpation and had a grade three crepitation, subpatellar, 
noted on flexion and extension.  There was grade two 
crepitation over the patellofemoral joint.  A small 
Baker's cyst was not palpable.  The knee was stable 
without subluxation or any collateral ligament laxity.  
Flexion was reduced to 120 degrees and extension was full 
to zero degrees.  Examination of the left knee revealed a 
17-centimeter scar extending over the medial aspect of the 
left knee.  The knee was generally tender to palpation.  
Flexion was reduced and painful at 100 degrees.  Full 
extension to zero degrees was relatively painless.  The 
knee was stable without subluxation or any collateral 
ligament laxity.  There was grade three crepitation 
subpatellar on flexion and extension and grade two 
patellofemoral crepitation noted.  The midpatellar 
circumference of each knee was 48 centimeters.  A knee 
series revealed moderate joint space narrowing, osteophyte 
production in the medial and lateral compartments with 
medial productive changes in the patellofemoral 
compartment.  There was no fracture, dislocation or 
effusion.  The impression was bilateral knee degenerative 
joint disease with predominant medial compartment 
involvement.  The diagnoses were degenerative arthritis of 
the left knee, chondromalacia patella of the left knee, 
patellofemoral syndrome of the left knee, tear of the 
lateral meniscus of the left knee, degenerative arthritis 
of the right knee, chondromalacia patella of the right 
knee, patellofemoral syndrome of the right knee, tear of 
the medial meniscus of the right knee and small Baker's 
cyst of the right knee.  

The veteran testified before the undersigned Member of the 
Board in July 1999.  He stated that there was no further 
treatment for his knees except knee replacement surgery.  
He related that he had taken various pain relievers over 
the years.  With regard to his pain, he indicated that it 
was constant and severe, with grinding, pinching and 
pulling.  He noted that his knee would go out on him and 
would sometimes lock.  He stated that he could walk 
approximately 50 feet before he had to stop and rest.  His 
wife noted that his knee pain disturbed his sleep.  The 
veteran related that he suffered from daily flare-ups.  He 
denied missing work due to his knee disability.

A July 1999 treatment note by the veteran's private 
physician indicates that the veteran continued to have 
fairly severe problems with his knees, with difficulty 
climbing ladders.  He noted that the veteran's knees, 
especially the left, were unstable at times.  The veteran 
complained of constant pain, especially on weight bearing 
but also at rest.  The veteran's history of chronic 
synovitis of both knees was noted, the left worse than the 
right.  On physical examination there was some swelling of 
the left knee with an effusion present.  There was some 
lateral instability, and McMurray's was positive on both 
knees.  Drawer sign was negative.  There was tenderness 
over both medial and lateral joint lines on the left and 
on the medial aspect on the right.  The assessment was 
bilateral chronic synovitis, Baker's cyst of the right 
knee, and bilateral tears of the menisci.

In a June 2000 treatment note, the veteran's private 
physician noted that the veteran was having more 
difficulty with his knees.  The veteran reported having 
trouble climbing stairs.  He also indicated that his knees 
clicked on walking.  He complained of constant pain, 
especially at night, and indicated that his sleep was 
disturbed secondary to pain.  He also reported 
instability.  On physical examination, there was 
tenderness over the joint lines laterally and medially on 
both knees.  There was some swelling and limitation.  The 
assessment was chronic synovitis, bilateral tears of the 
menisci and Baker's cyst on the right knee.

A VA examination was conducted in April 2001.  The 
veteran's history was detailed.  The veteran reported 
progression of pain over the past several years.  He 
described his pain as constant, with occasional flare-ups.  
He denied obtaining significant benefit from medications 
during his flare-ups.  He reported pain primarily in the 
medial aspect of both knees, but also indicated that he 
suffered from diffuse pain and significant rest pain.  He 
stated that he had grinding, popping and locking of his 
knees.  He noted that his right knee was somewhat more 
symptomatic than his left.  He reported that his knees 
gave out, but the examiner opined that the symptoms the 
veteran described were not indicative of ligamentous 
instability but a giving way secondary to a pinching sharp 
pain.  Physical examination revealed an antalgic gait 
favoring the right leg.  The veteran's surgical scars, 
none of which were retracted or adherent, were noted.  
They were not tender to palpation.  On range of motion 
testing, the veteran's right knee had zero degrees of 
active extension, two degrees of passive hyperextension 
and 125 degrees of flexion.  The left knee had zero 
degrees of active extension, five degrees of passive 
hyperextension and 130 degrees of flexion.  The veteran 
reported significant pain with deep flexion as well as 
resisted extension and flexion of the knees.  McMurray's 
test caused pain medially on both knees, and there was 
prominent medial joint line tenderness bilaterally.  
Patellar examination revealed crepitance bilaterally.  
Tracking was normal, and patellar compression was positive 
bilaterally.  Ligamentous examination was normal with 
negative Lachman, stable collateral ligaments and 
posterior drawer test negative.  Motor strength was 5/5 
bilaterally.  The veteran was unable to do a double knee 
bend beyond 45 degrees secondary to pain.  He was able to 
perform a deep squat on the left side up to three 
repetitions.  A popliteal cyst was noted on the veteran's 
right knee.  X-rays were noted to reveal moderate medial 
compartment degenerative arthrosis of the left knee with 
significant narrowing of the medial tibiofemoral joint 
space.  There was mild narrowing of the lateral joint 
space and mild medial osteophytes.  The right knee showed 
advanced medial compartment degenerative arthrosis with 
flattening of the contour of the medial condyle and tibial 
plateau, moderate osteophyte production and significant 
narrowing of the medial tibiofemoral clear space.  The 
impression was severe degenerative arthrosis of the right 
knee and moderate medial compartment arthrosis of the left 
knee.  Bilateral medial meniscal tears were also noted.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume 
for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations 
are applicable to the issues on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require 
VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claims were most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto, as well as the Board's 
February 2000 remand, the veteran has been informed of the 
requirements for the benefits sought on appeal, the 
evidence considered by the RO, and the reasons for its 
determinations.  The RO also contacted the veteran by 
letter and informed him of the outstanding information 
required to support his claim.  In its remand, the Board 
noted that the evidence of record was insufficient for 
rating purposes and indicated that another VA examination 
was necessary.  The Board also noted the existence of 
other evidence that should be sought.  Therefore, the 
Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the veteran has been afforded VA examinations of 
his service-connected disabilities, and pertinent VA 
treatment records have been associated with the claims 
folders.  Records of private treatment have also been 
associated with the claims folders.  Neither the veteran 
nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the 
implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2002).  The 
Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

A noncompensable evaluation is warranted where flexion of 
the leg is limited to 60 degrees, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 
degrees and a 20 percent rating is warranted where flexion 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension 
of the leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is 
slight or a 20 percent evaluation if it is moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 
percent rating is warranted for removal of semilunar 
cartilage if it is symptomatic. 

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The veteran's right and left knee disabilities are each 
rated as 10 percent disabling under Diagnostic Code 5257, 
for recurrent subluxation or lateral instability of the 
knee.  However, the Board concludes that the veteran's 
bilateral knee disability is more appropriately evaluated 
pursuant to Diagnostic Codes 5003 and 5010, for arthritis.  
In this regard, the Board notes all but one of the 
examinations of the veteran's knees in recent years have 
disclosed no evidence of subluxation or lateral 
instability of either of the veteran's knees.  While the 
veteran reports giving away of his knees, the April 2001 
VA examiner concluded that such symptom was not one of 
ligamentous instability but rather a giving way secondary 
to a pinching, sharp pain.  Moreover, there is no other 
objective medical evidence of record to support a finding 
of subluxation or lateral instability of the veteran's 
knees.

As noted above, degenerative arthritis will be evaluated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  The 
medical evidence consistently shows that the veteran 
retains full extension of both knees.  Although the 
veteran has limitation of flexion of both knees, the 
limitation of motion due to pain and all other pertinent 
disability factors clearly does not more nearly 
approximate that required for a 20 percent evaluation than 
required for a 10 percent evaluation.  Therefore, each 
knee disability warrants an evaluation of 10 percent based 
on arthritis with limitation of motion.  

With respect to the other potentially applicable 
diagnostic codes, the Board observes that the veteran has 
undergone partial removal of his menisci, but a rating 
under the applicable diagnostic code would not result in a 
higher rating and it would violate the rule against 
pyramiding (38 C.F.R. § 4.14) to assign an evaluation 
under both diagnostic codes.  

The Board has considered application of the benefit-of-
the-doubt doctrine with respect to these matters, but 
finds that there is no approximate balance of positive and 
negative evidence such as to warrant its application.  The 
medical evidence preponderates against the veteran's 
claims.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for either disability.  In addition, the 
objectively demonstrated manifestations of the 
disabilities are not in excess of those contemplated by 
the schedular criteria.  Therefore, in the Board's 
opinion, there is no reason to believe that the average 
industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not warranted.


ORDER

Entitlement to an increased rating for right knee 
disability is denied.

Entitlement to an increased rating for left knee 
disability is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

